                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


BRENDON ALAN McCORD,

                           Plaintiff,

             v.                                       Case No. 18-CV-1311

LT. JOHN DOES #1-2,
JOHN DOE #1, JANE DOE #2,
JOHN DOE #3, JANE DOE #4,

                           Defendants.


                                      ORDER


      On October 24, 2018, this court screened McCord’s complaint and allowed him

to proceed on Eighth Amendment and Fourteenth Amendment claims against several

John/Jane Doe defendants who were lieutenants or correctional officers at Milwaukee

County Jail. McCord was instructed to use discovery to identify the names of the

officers and, once he identified them, to file a motion to substitute the real names for

the Doe placeholders within 60 days after the Sherriff’s attorney filed an appearance.

McCord failed to do so, and this court issued an order on February 19, 2019, giving

him until March 12, 2019, to file a motion to substitute the names for the Doe

placeholders. McCord filed a motion to substitute names on March 8, 2019.

      In his motion McCord identifies the following supervisors who were on duty

between February 5 and February 8, 2018—the period when McCord was placed in
segregation allegedly without due process and allegedly subject to inhumane

conditions: Lt. David Seel, Daniel Carroll, Pedro Ruiz, and Lt. Larry Johnson. He also

identifies the following correctional officers who were on duty during this timeframe:

Cary Keen, Phillip Overland, Joshua Mikulecky, Corin Jones, Gregory Walker,

Benjamin Jackson, William Little, Andrew Hysnt, and Jeffrey Erickson.

      McCord’s motion to substitute the real names of the Doe defendants is

GRANTED (ECF No. 16). The Doe placeholders shall be replaced with the following

individuals: Lt. David Seel, Daniel Carroll, Pedro Ruiz, Lt. Larry Johnson, Cary

Keen, Phillip Overland, Joshua Mikulecky, Corin Jones, Gregory Walker, Benjamin

Jackson, William Little, Andrew Hysnt, and Jeffrey Erickson. The clerk’s office will

update the docket to reflect this substitution.

      IT IS FURTHER ORDERED that, under an informal service agreement

between Milwaukee County and this court, the clerk’s office will electronically send

copies of McCord’s complaint (ECF No. 1), the screening order (ECF No. 7), and this

order to Milwaukee County for service on defendants Lt. David Seel, Daniel Carroll,

Pedro Ruiz, Lt. Larry Johnson, Cary Keen, Phillip Overland, Joshua Mikulecky,

Corin Jones, Gregory Walker, Benjamin Jackson, William Little, Andrew Hysnt, and

Jeffrey Erickson.

      IT IS FURTHER ORDERED that, under the informal service agreement

between Milwaukee County and this court, defendants Lt. David Seel, Daniel Carroll,

Pedro Ruiz, Lt. Larry Johnson, Cary Keen, Phillip Overland, Joshua Mikulecky,

Corin Jones, Gregory Walker, Benjamin Jackson, William Little, Andrew Hysnt, and




                                           2
Jeffrey Erickson file a pleading responding to the complaint within sixty days of

receiving electronic notice of this order.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.



      Dated at Milwaukee, Wisconsin this 26th day of March, 2019.



                                                 BY THE COURT




                                                 WILLIAM E. DUFFIN
                                                 United States Magistrate Judge




                                             3
